Citation Nr: 1631203	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-31 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, insomnia, depression, major depressive disorder, and severe adjustment disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1978.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction rests with the RO in Baltimore, Maryland.

In his November 2012 substantive appeal, the Veteran requested a hearing before the Board at his local RO.  However, in a May 2016 written statement, the appellant's representative indicated that she wished to withdraw the request for a hearing before the Board.  Accordingly, the appellant's hearing request is withdrawn.


FINDING OF FACT

It is at least as likely as not that the Veteran's posttraumatic stress disorder (PTSD) was related to his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition of the action here, which is not prejudicial to the appellant, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

A claimant is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Entitlement to service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, (DSM); (2) a link between current symptoms and an in-service stressor, as established by medical evidence; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Here, the Veteran contended that his acquired psychiatric disorder was related to his service on the Honor Guard during his active duty service, to include seeing dead bodies for the first time, accidentally dropping an urn that contained cremated remains, and witnessing "disrespectful horse play by members of the [H]onor [G]uard toward the dead."  See, e.g., September 2012 VA examination report; August 2012 Report of General Information; June 2009 Veteran statement.  A November 1977 Letter of Appreciation confirms the Veteran served as a member of the Honor Guard from September to October 1977.  As such, the Veteran's stressor is conceded.  See also March 2014 supplemental statement of the case.

Private and VA treatment records contain diagnoses of PTSD, depression, major depressive disorder, and severe adjustment disorder.  See, e.g., September 2012 VA examination report; December 2009 VA psychiatry note; September 2009 VA psychiatry note; August 2009 VA primary care note; July 2009 Kaiser Permanente treatment note; June 2009 VA primary care initial evaluation note.  Upon the September 2012 VA examination, the VA examiner noted the Veteran's report that he had been plagued by fear and depression for more than three decades, that he was in a "state of fear and depression due to being afraid of images of dead white people," and that he experienced sleep disturbances due to his fear.  The Veteran also reported being ashamed of his reactions, that to date he could easily start to cry when the thought about it, and that he had vivid images that could intrude on his thinking.  The VA examiner noted there had been an ongoing problem of confirming the Veteran's Honor Guard service.  The September 2012 VA examiner opined that the Veteran's claims and symptoms appeared to be consistent with PTSD.  An addendum to the report indicated the Veteran provided the September 2012 VA examiner with a copy of the November 1977 letter as well as photographs of the Veteran in his Honor Guard uniform.  The examiner noted that he could not authenticate this evidence, but that it did appear to verify the Veteran's claim that he was in the Honor Guard.  The September 2012 VA examiner concluded that if the evidence could be authenticated, it would be consistent with the Veteran's clinical diagnosis.

As noted above, the Veteran's Honor Guard service has been conceded.  As the September 2012 examiner stated the Veteran's claims and symptoms were consistent with PTSD, and that the Veteran's Honor Guard service would be consistent with the Veteran's clinical diagnosis if it could be authenticated, the Board finds the September 2012 VA examination report generally supports that the Veteran's PTSD was related to his Honor Guard service.  Accordingly, the Board affords the appellant the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's active duty service and his PTSD.  Accordingly, the Board finds that a grant of service connection is warranted for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


